Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 8 April 1800
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth



Sir
New York April 8th.1800

I have received your letter of the twenty fourth of March. You will find its general object anticipated by mine of the 17th. of the same month, a copy of which is enclosed. I do not think it advisable materially to vary the plan indicated in that letter, as it is desirable that the troops for reinforcing General Wilkinson Should avail themselves of the Situation of the rivers in the Spring, for the purpose of repairing to their destination. But it appears to me nevertheless expedient that Lt. Newman’s detachment should proceed to Pittsburgh, and that instead of it an equal number of Brock’s command should be retained for the fourth Regiment. As to Lt. Claiborne’s detachment, it will be best to send it by water to reinforce the Batalion of the fourth in Georgia. Not being apprised of the position of Lt. Lewis’s recruits, I leave it to your discretion to incorporate them with the fourth Regiment or to send them to Pittsburgh and reserve an equal number of Brock’s command for the fourth Regiment. The Officers of any of the parties who do not belong to the fourth Regiment, are of course, to be separated, and ordered to Pittsburgh. You will be pleased therefore to give effect to the plan already indicated with these alterations.
The deficiency in the fourth Regiment can be supplied by recruits to be hereafter enlisted.
A substitute for Lt. Newmann’s Detachment as a guard to the prisoners at Frederick town must be found. Though the place be within my particular district yet the corps under my immediate command are so very remote from it, that I see nothing better than for you to furnish the requisite number from the troops at Harper’s ferry to be from time to time relieved.
The course you have taken in respect to Taylor’s company is perfectly proper, and conformable with the principle of the general plan. You will have seen that Spark’s company, as to the men, is also to be added to the fourth. The full complement for the lower parts of the Mississippi is already there. With the truest Esteem & regard I am Sir
Yr. ob. Servt.
General Pinckney

